Title: From Thomas Jefferson to La Platière, 27 December 1787
From: Jefferson, Thomas
To: La Platière, Sulpice Imbert de, Comte de



Monsieur Le Comte
à Paris ce. 27me Decembre 1787

Je vous suis infiniment obligé de m’avoir procuré l’occasion de connoitre la merite de votre excellente galerie des hommes illustres, et je demande votre permission de m’abonner pour un exemplaire, et de garder […] ce livre celui que vous avez eu la bonté de m’envoyer. C’est à vous Monsieur, à considerer combien l’honneur que vous [me] proposez fera de tort à votre ouvrage. Son merite ne pourra pas manquer de lui assurer l’accueil le plus flatteur chez les caracteres les plus illustres, et d’aller de pair avec l’eclat de leurs noms. A moi inconnu du monde, et ne meritant pas d’en etre  connu, l’honneur sera plus convenable de vous lire et de vous louer, de feliciter mes compatriotes de la bonheur de trouver leurs efforts pour la liberté consacrés à la renommée par votre plume, et de vous rendre l’[homm]age des sentiments respectueux avec lesquels j’ai l’honneur d’etre Monsieur le Comte Votre tres humble et tres obeissant serviteur,

Th: Jefferson

